   Case: 3:18-cr-00059-TMR Doc #: 56 Filed: 08/05/21 Page: 1 of 3 PAGEID #: 347




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                           :
                                                     :
               Plaintiff,                            :   Case No. 3:18-cr-59
                                                     :
        v.                                           :
                                                     :   Judge Thomas M. Rose
 JOHNNIE LEE BONNER, III,                            :
                                                     :
               Defendant.                            :
______________________________________________________________________________

    ENTRY AND ORDER DENYING DEFENDANT’S SECOND SUPPLEMENTAL
    SUBMISSION IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE
    (DOC. NO. 54) AND DENYING DEFENDANT’S MOTION TO EXTEND TIME
                FOR FILING NOTICE OF APPEAL (DOC. NO. 55)
______________________________________________________________________________

       This case is before the Court on two motions filed by Johnnie Lee Bonner, III (“Bonner”).

The first is a document titled “Johnnie Lee Bonner, III’s Second Supplemental Submission in

Support of Motion for Compassionate Release” (Doc. No. 54) (the “Motion to Supplement”). In

the Motion to Supplement, Bonner “moves this Court for an order adding [attached medical

records] to its consideration of the Motion of [sic] Compassionate Release (Dkt. 46 and Dkt. 50).”

(Doc. No. 54 at PageID 335.) The Motion to Supplement states that Bonner’s “[c]ounsel recently

received Mr. Bonner’s records showing that he now suffers from diabetes.” (Id.)

       The Court denies the Motion to Supplement. Bonner filed a motion for compassionate

release on March 29, 2021 (Doc. No. 46), and his appointed counsel filed a supplemental

memorandum in support of that motion on May 3, 2021 (Doc. No. 50). On June 24, 2021, the

Court denied the motion for compassionate release. (Doc. No. 51.) On August 4, 2021, Bonner

filed the Motion to Supplement. Bonner offers no legal support for his request that the Court, after

having denied a motion, essentially reconsider that denial by taking into consideration evidence

                                                 1
    Case: 3:18-cr-00059-TMR Doc #: 56 Filed: 08/05/21 Page: 2 of 3 PAGEID #: 348




not previously presented to the Court. He also offers no legal support for a request to supplement

the record for appeal with that additional evidence. Although the Court denies Bonner’s request,

it does note that, if appropriate, Bonner may file another motion for compassionate release.

          Bonner’s second motion is titled “Johnnie Lee Bonner, III’s Motion to Extend Time for

Filing Notice of Appeal” (Doc. No. 55) (the “Third Motion to Extend”). Bonner “moves this Court

for an order pursuant to Fed. App. R. 4(b)(4) extending the time for filing a notice of appeal from

the order denying his motion for compassionate release (R. 51) by 10 days after this Court rules

on the supplemental information, Dkt. 54.” (Doc. No. 55 at PageID 354.)

          The Court denies the Third Motion to Extend. Federal Rule of Appellate Procedure 4(b)(4)

states:

          Motion for Extension of Time. Upon a finding of excusable neglect or good cause,
          the district court may—before or after the time has expired, with or without motion
          and notice—extend the time to file a notice of appeal for a period not to exceed 30
          days from the expiration of the time otherwise prescribed by this Rule 4(b).

Federal Rule of Appellate Procedure 4(b)(1)(A) states: “In a criminal case, a defendant’s notice

of appeal must be filed in the district court within 14 days after the later of: (i) the entry of either

the judgment or the order being appealed; or (ii) the filing of the government’s notice of appeal.”

          Here, as mentioned above, the Court entered its order denying the motion for

compassionate release on June 24, 2021. (Doc. No. 51.) Thus, under Federal Rule of Appellate

Procedure 4(b)(4), the maximum amount of time that this Court can extend the time to file a notice

of appeal is August 7, 2021. However, the Court already extended the time to that maximum when

it granted Bonner’s second motion for extension of time (Doc. No. 53). (07/22/2021 Notation

Order (“Pursuant to Federal Rule of Appellate Procedure 4(b)(4), the Court extends the time for

Bonner to file a notice of appeal through August 7, 2021 with respect to the Court’s June 24, 2021

Entry and Order 51 that denied Bonner’s Motion for Compassionate Release 46”).)


                                                   2
   Case: 3:18-cr-00059-TMR Doc #: 56 Filed: 08/05/21 Page: 3 of 3 PAGEID #: 349




       For the reasons stated above, the Court DENIES both Johnnie Lee Bonner, III’s Second

Supplemental Submission in Support of Motion for Compassionate Release (Doc. No. 54) and

Johnnie Lee Bonner, III’s Motion to Extend Time for Filing Notice of Appeal (Doc. No. 55).

Again, the Court notes that, if appropriate, Bonner may file another motion for compassionate

release, but he must ensure that he has complied with all requirements for doing so—including

showing that he has fulfilled 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement. See United

States v. Alam, 960 F.3d 831 (6th Cir. 2020).

       DONE and ORDERED in Dayton, Ohio, this Thursday, August 5, 2021.

                                                              s/Thomas M. Rose
                                                      ________________________________
                                                              THOMAS M. ROSE
                                                      UNITED STATES DISTRICT JUDGE




                                                3
